DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on May 1, 2020, has been entered and acknowledged by the Examiner.
Claims 1-2 are pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (US 5848834) in view of Yu (US D748835S).
Regarding claim 1, Kerr teaches a device for holding a flashlight, the device comprising an elongated hollow body with two open distal ends and an open apex portion of the hollow body, the elongated hollow body comprising a bottom length, the bottom length oriented axially to the elongated 
In the same field of endeavor, Yu teaches a flashlight holder with a plurality of holes through a bottom section, each hole comprising a centerpoint and a face, the centerpoints of the plurality of holes oriented parallel to the bottom length and configured to allow a user’s fingers to pass through (Figures 1 & 5) in order to provide a knuckle flashlight (Description).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Kerr to have the holes for a user’s fingers oriented such that the centerpoints of the plurality of holes are parallel to the bottom length in order to provide a knuckle flashlight, as disclosed by Yu.

Regarding claim 2, Kerr teaches a method of using a device to hold a flashlight, the method comprising press-fitting a body of the flashlight into an elongated hollow body of the device (Fig. 18,56; Column 2, Lines 64-66; Column 6, Line 59 to Column 7, Line 14), the elongated hollow body rigidly connected to a bottom section comprising a plurality of holes, each of the plurality of holes comprising a centerpoint and a face, the centerpoints oriented perpendicular to the bottom length and the faces of the plurality of holes oriented parallel to the bottom length, inserting a user's fingers into the plurality of holes with the palm facing away from the body of the flashlight (Fig. 18,56; Column 6, Line 59 to Column 7, Line 14). Kerr fails to teach wherein the centerpoints are oriented parallel to the bottom length and the faces of the plurality of holes are oriented perpendicular to the bottom length.

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Kerr to have the holes for a user’s fingers oriented such that the centerpoints of the plurality of holes are parallel to the bottom length and the faces of the holes oriented perpendicular to the bottom length in order to provide a knuckle flashlight, as disclosed by Yu.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879